Citation Nr: 0945674	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  06-17 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Los Angeles, 
California


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services rendered on July 29, 2002.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1969.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a February 2005 decision of the Department of 
Veterans Affairs Medical Center (VAMC) in Los Angeles, 
California.  The Veteran's claims file is under the 
jurisdiction of the VA Regional Office in Honolulu, Hawaii.  

In July 2007 the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge in Honolulu, 
Hawaii.  A transcript of the hearing is of record.

This matter was previously before the Board in October 2007 
when the Board denied the Veteran's claim.  The Veteran 
appealed the October 2007 Board decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in March 2009, the Court vacated the Board's October 
2007 decision and remanded the case to the Board for 
development consistent with a Joint Motion for Remand (JMR).


REMAND

The Veteran had treatment at a private medical facility, St. 
JRMC, on July 29, 2002.  He seeks reimbursement for the cost 
of such services.  In his correspondence, and in his July 
2007 Travel Board hearing testimony, the Veteran stated that 
his treatment was for an infected hand.  The Board notes that 
the medical records reflect that the treatment was for acute 
cholelithiasis (gallstones in the gallbladder).

Whether reimbursement of unauthorized private medical 
expenses is warranted is for consideration under 38 U.S.C.A. 
§ 1728 and 38 U.S.C.A. § 1725.  For the reasons noted below, 
the Board finds that further development is necessary to 
determine whether reimbursement is eligible under 38 U.S.C.A. 
§ 1725.

Pursuant to 38 U.S.C.A. § 1725, the Veterans Millennium 
Health Care and Benefits Act, the Veteran is entitled to 
reimbursement of medical expenses provided he satisfies all 
of the requisite conditions outlined in the act.  

A "Non-VA Millinium [sic] Bill" form, dated in March 2004, 
indicates that the Veteran's treatment was of an emergent 
nature such that the Veteran could not have come to VA.  A 
medical record from the date at issue reflects that the 
Veteran was seen in the emergency department of St. J.R.M.C.  
Therefore, the Board finds that the first three conditions 
(a, b, and c) of 38 C.F.R. § 17.1002 have been satisfied.  
Condition (d) appears to be inapplicable as the cost of the 
treatment is for the initial treatment.  Condition (h) 
appears to be inapplicable as there is no evidence that the 
Veteran's acute cholelithiasis could have been caused by an 
accident or work related injury.  Condition (i) is 
inapplicable as the evidence of record does not reflect that 
the Veteran had any service-connected disabilities at the 
time of his treatment; therefore application of 38 U.S.C.A. 
§ 1728 is not warranted.  The remaining conditions (e, f, and 
g) are for consideration.

In March 2004, VA notified the Veteran that he must meet all 
of the criteria of 38 U.S.C.A. § 1725, and that he was 
required to sign and submit an attached declaration attesting 
to such criteria.  The VA correspondence was mailed to the 
Veteran's address in California.  In February 2005, VA denied 
the Veteran's claim on the basis that he had abandoned the 
claim by not submitted the requested signed declaration. 

At the July 2007 Travel Board hearing, the Veteran testified 
that between his July 2002 treatment and March 2004, he 
became homeless and subsequently moved to Hawaii.  He further 
avers that he never received the March 2004 correspondence.  
The claims file contains a VA Form 21-22 (Appointment of 
Veteran's Service Organization as Claimant's Representative), 
which lists the Veteran's address as Hawaii and appoints the 
State of Hawaii, Office of Veteran's Services as his 
representative.  The form contains a VA Veteran's Service 
Center date stamp of November 14, 2003.  A VA Form 3230 
(reference slip) indicates that attached material (presumable 
the appointment of claimant's representative) was received by 
the Los Angeles VA office (VA 344) on December 5, 2003.  
Based on the foregoing, VA had notice, approximately 5 months 
prior to mailing the March 2004 correspondence to California, 
that the Veteran was represented by the Hawaii service office 
and was then living in Hawaii  

The May 2006 Statement of the Case reflects that the March 
2004 VA correspondence was not returned undeliverable and 
that the Veteran never attempted to call VA and inquire about 
the payment of his claim.  Although such actions may have 
been helpful to VA, the evidence is clear that VA had 
knowledge of the Veteran's new address in Hawaii as of 
November 2003.  Therefore, VA correspondence should have been 
mailed to that address.  The evidence reflects that it was 
not.

The Board finds that the Veteran had good cause for failing 
to respond within one year to VA's request for the necessary 
signed declaration.  Therefore, the Board also finds that the 
Veteran did not abandon his claim.  Unfortunately, the claims 
file does not contain sufficient evidence as to criteria (e), 
(f), and (g) of 38 C.F.R. § 17.1002 with which the Board can 
adjudicate the claim.

The Veteran has submitted a statement in his June 2006 
substantive appeal that his claim meets all of the conditions 
for payment pursuit to 38 C.F.R. § 17.1002 and 17.1003.  A 
November 2006 memorandum from a VA Fee Basis Business Manager 
indicates that a VCAA letter was not issued to the Veteran 
because he "has health insurance and does not qualify for 
the Millennium Health Care Act, or does not meet at least one 
of the other criteria necessary for review under the 
Millennium Health Care Act."  The memorandum does not 
specify which criteria the Veteran does not meet.


Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter, to the 
Veteran's most recent address of 
record, for the issue of entitlement to 
payment or reimbursement of the cost of 
private medical services under 38 
U.S.C. § 1725 and 38 C.F.R. § 17.1002, 
in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. 
§ 3.159 (2009).

2.  Thereafter, readjudicate the issue 
on appeal.  If the benefit sought is not 
granted, issue a supplemental statement 
of the case and afford the appellant and 
his representative an appropriate 
opportunity to respond.  The case should 
be returned to the Board, as warranted.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



